Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election of Species A and Figures 1-14 in the reply filed on March 1, 2021 is acknowledged as an election without traverse. Because applicant did not distinctly and specifically point out the particular elected claims in the restriction requirement, the examiner will address the apparent claims defined by the species A and remove from consideration any claims not clearly supported by the species of Figures 1-14. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10, 12 and 14-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 10, since the container of claim 1 does not positively or actually include at least one flower, it is indefinite how a ring container is secured thereto. See claim 21 for the same indefiniteness relative to claim 14.  
In claim 12, line 2, “the at least one bow” lacks antecedent basis from claim 1. See claim 23 for the same indefiniteness relative to claim 14.  



The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 13-20 and 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pavlu Jr. (9,359,125). Disclosed is a container comprising a flexible tensioner (20), a platform (82, or top surface of 82), a body (12 and 14) having at least one wall (12) defining at least a portion of a cavity (inside 12 and 14) to receive the platform and a first opening (open top of 12 and 14) leading to the cavity, and a plurality of opposed openings (44) situated within the at least one wall configured to receive the tensioner such that a portion of the tensioner extends through the plurality of openings and is situated in the cavity, and a bottom (14).
As to claims 2-3, 16 and 26, the tensioner (20) is coupled to the platform to form a loop therewith with a portion of the loop situated in the cavity and a portion of the loop situated outside the cavity (see Figure 8). 
As to claims 4, 6-7, 17 and 19, at least one flower representation (bouquet of artificial paper flowers) adhered to the platform is disclosed. 

As to claims 8, 16 and 20, at least one bead (brad or knot, see column 4, lines 18-22) is coupled to the tensioner. 
As to claim 9, the tensioner is configured to lift the platform when tensioned across the cavity. 
As to claims 13, 24 and 28, at least one of a cover (16) and an inner cover (84b, 86b, 88b and 90b) to each cover at least a portion of the cavity is disclosed. 
As to claim 15, the tensioner (20) is slidably coupled to the platform. 
	As to claim 27, at least a portion of the tensioner is situated between at least a portion of the platform and at least one of the bottom wall and the at least one wall.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 10, 12, 21, 23, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlu Jr. in view of Davies (2005/0150802). Pavlu Jr. do not disclose a ring container or jewelry charm associated with the floral platform as an additional display item. However, Davies discloses a gift product (secured to 20) associated with a floral arrangement as an additional display item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide .

Claims 11, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlu Jr. in view of Weder (5,758,472). Pavlu Jr. do not disclose a bow associated with a band as a display item. However, Weder discloses a floral container provided with a bow (92) associated with a band (90) as a display item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tensioner band of Pavlu Jr. with a bow in the manner of Weder as claimed, as such a modification would predictably provide an aesthetic decoration for the container and its content. A change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.

Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an to.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG